Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action in response to the above identified patent application filed on 06/23/2021.  Claims 1-20 are currently pending and being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4 and 7-10 of U.S. Patent No. 11,066,996. Although the claims at issue are not identical, they are not patentably distinct from each other because  the referencing US Patent’996 fully encompass the subject matter of the instant application claims and therefore anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent.

Claims 1, 4, 6, 7-11, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 14, 16 and 17 of U.S. Patent No. 11,066,996. Although the claims at issue are not identical, they are not patentably distinct from each other because  the referencing US Patent’996 fully encompass the subject matter of the instant application claims and therefore anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent.

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 of U.S. Patent No. 11,066,996 in view of Gekht et al. (US 2017/0241342). 
US’996 teaches the invention as claimed and as disclosed above in claims 1, 5 and 9 including the two inlet ducts having a rectangular cross-section.  
US’996 does not teach:
 the two inlet ducts are connected to a plenum extending circumferentially around a central axis of the aircraft engine (CLAIM 2).
the two inlet ducts have a twist along the longitudinal direction, each of the two inlet ducts connected to a respective side inlets of the plenum (CLAIM 3).
Gekht teaches (particularly figures 5 and 6) an inertial particle separator similar to US’996 comprising: two inlet ducts (60A, 60B) connected to a plenum 46 extending circumferentially around a central axis (RA) of the aircraft engine (CLAIM 2); the two inlet ducts (60A, 60B) having a twist (curved portion) along the longitudinal direction, each of the two inlet ducts connected to a respective side inlets of the plenum 46 (CLAIM 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the particle separator in US’996 to have the two inlets connected to a plenum extending circumferentially around a central axis of the aircraft engine and have the two inlet ducts include a twist along the longitudinal direction, each of the two inlet ducts connected to a respective side inlets of the plenum, as taught by Gekht because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of connecting the plural inlets to a single plenum and providing the inlet ducts with a twist/curvature, to achieve predictable results, in this case, to guide the cleaned flow of air to the compressor of the engine (refer to figures 5 and 6 in Gekht), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14 and 15 of U.S. Patent No. 11,066,996 in view of Gekht et al. (US 2017/0241342). 
US’996 teaches the invention as claimed and as disclosed above in claims 11, 14 and 15 including the two inlet ducts having a rectangular cross-section.  
US’996 does not teach:
flowing the airflow from the two inlet ducts into a plenum extending circumferentially around a central axis of the aircraft engine (CLAIM 2).
rotating the airflow within the two inlet ducts, the two inlet ducts twisting along the longitudinal direction (CLAIM 3).
Gekht teaches (particularly figures 5 and 6) an inertial particle separator similar to US’996 comprising: two inlet ducts (60A, 60B) connected to a plenum 46 extending circumferentially around a central axis (RA) of the aircraft engine (CLAIM 2); the two inlet ducts (60A, 60B) having a twist (curved portion) for rotating the airflow within the two inlet ducts (CLAIM 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the particle separator in US’996 to have the two inlets connected to a plenum extending circumferentially around a central axis of the aircraft engine and have the two inlet ducts include a twist for rotating the airflow within the two inlet ducts, as taught by Gekht because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of connecting the plural inlets to a single plenum and providing the inlet ducts with a twist/curvature, to achieve predictable results, in this case, to guide the cleaned flow of air to the compressor of the engine (refer to figures 5 and 6 in Gekht), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741